               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,              18-PO-5034-JTJ
                                        VIOLATIONS:
             Plaintiff,                 FATH001W
                                        FATH001X
     vs.
                                        Location Code: M7
 MADDI TORMEY,
                                        ORDER
             Defendant.


    Based upon the motion of the United States and for good cause appearing,

    IT IS HEREBY ORDERED that VN FATH001W and VN FATH001X are

DISMISSED.

    DATED this 9th day of October 2018.
